Case 1:19-cv-00715-LO-IDD Document 73 Filed 08/28/19 Page 1 of 1 PageID# 976




                                             RECEIVED                             August 21, 2019
                                             MAILROOM


 Jason Kim
                                          aiG : 8 2019
 3634 168^" St. Apt 2
 Flushing, NY 11358                  CLERK, U.S. DISTRICl COURT
                                        ALEXANDRIA. V}R(^lN|A

                                                                                   2 6 2019
 Juul Lobs, Inc., v. The Unincorporated Association Identified

 Civil Action No. l:19-cv-00715-LO-IDD



 To: The United States District Court for the Eastern District of Virginia

 I write to request a 30-day extension of the time to file an answer to the complaint. The parties
 have agreed to settle the case. My signed agreement has been sent to plaintiff, and I am
 awaiting plaintiff to return the fully executed agreement to me, along with the stipulation of
 dismissal. The stipulation of dismissal will be filed as soon as it is fully executed.




ScOO/'A
                  £7|)
                                                                              ~


                                                                                        Jason Kim



    Shamowtie Ramcharan
    Notary Public, State of New York
    No. 01RA5063791
   Qualified In Nassau County
   Commission Expires July 29, 2022
